Globe Net Wireless Corp. 2302-3 Pacific Plaza 410 Des Voeux Road West Hong Kong, China VIA EDGAR August 11, 2011 U.S. Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549-4631 Attention:Jan Woo Dear Ms. Woo: Re: Globe Net Wireless Corp. (the “Company”) Amendment No. 1 to Registration Statement on Form S-1 Filed June 27, 2011 File No. 333-172172 Further to your comment letter dated July 13, 2011, enclosed for filing are copies each of the following documents: 1. Form S-1/A – 3rd Amendment (in triplicate); 2. redlined Form S-1/A (in triplicate); 3. this comment letter (in duplicate). Also, I confirm that these documents have been filed via EDGAR. The following are the responses to those comments.For convenience, the number of each response refers to the number of the comment in your letter. General 1. The updated financial statements are included and the registration statement has been updated accordingly.See the May 31, 2011 financial statements and notes on page 40 of both the Form S-1/A and the EDGAR file. Correspondence - Page - 1 Dilution, page 13 2. The disclosure has been revised as requested and the calculations are provided below.See “Dilution” on page 13 of the Form S-1/A and page 14 of the EDGAR file. The following calculations are as at May 31, 2011 and assuming a 20% subscription: Before Offering Tangible Net Worth Tangible Assets – Total Liabilities $2,757 – $11,300 $(7,593) Net Tangible Book Value Tangible Net Worth /Number of share outstanding $(7,593) / 9,500,000 $(0.000799) After 20% Offering Tangible Net Worth Tangible Assets – Total Liabilities ($2,757 + $27,000) – $11,300 $29,757 - $11,300 $18,457 Net Tangible Book Value Tangible Net Worth /Number of share outstanding $18,457 / 10,500,000 $0.00176 Increase per share Net Tangible Book Value After Offering - Net Tangible Book Value Before Offering $0.00176 - $(0.000799) $0.00176 + $0.000799 $0.00260 Dilution per share Offering price – Net Tangible Book Value After Offering $0.05 - $0.00176 $0.04824 Description of business Plan of Operation, page 19 3. The requested disclosure has been added.See “Plan of Operations” on page 20 of both the Form S-1/A and the EDGAR file and “Management’s Discussion and Analysis” on page 50 of both the Form S-1/A and the EDGAR file. Correspondence - Page - 2 Exhibit 5.1 4. The requested currently dated legal opinion has been included.See Exhibit 5.1 – Legal Opinion on page 64 of both the Form S-1/A and the EDGAR file. I trust the above to be satisfactory.If you have any questions or require anything further please give me a call. Sincerely, Globe Net Wireless Corp. Per:/s/ Ku Wai Li Ku Wai Li Director, Chief Executive Officer, President, Principal Executive Officer, Principal Financial Officer, and Principal Accounting Officer Correspondence - Page - 3
